WATHEN, Chief Justice,
with whom CLIFFORD, Justice, joins, dissenting.
[¶ 7] I respeetfuUy dissent. The statute is unambiguous. The plain meaning of the statute prohibits the filing of an appeal if the taxpayer has failed to pay taxes when due. “A taxpayer must pay an amount of current taxes ... in order to enter an appeal ... or to continue prosecution of an appeal....” 36 M.R.S.A. § 843(4) (Supp.1996). If the meaning of the statute is clear on its face, the language must prevail and no further inquiry is required. Cook v. Lisbon School Committee, 682 A.2d 672, 676 (Me.1996). Moreover, in this case, the plain meaning of the language unmistakably furthers the purpose of the statute — to ensure prompt payment of property taxes.
[¶ 8] The Court justifies its interpretation of the statute by suggesting that the plain language leads to an illogical result. The statute draws a distinction between delinquent taxpayers who enter an appeal before the due date and delinquent taxpayers who enter an appeal after the due date. When current taxes are not paid, the statute denies an appeal to those who have failed to file before the date taxes are due and suspends the appeal of any taxpayer who has filed in a timely fashion. I disagree with the Court’s conclusion that this result is illogical. Reasonable minds may differ over the wisdom or fairness of the line drawn by the Legislature, but the line has been drawn and we should apply it.
[¶9] In my judgment, dismissal of the appeal is the only appropriate remedy. “A statute prohibiting the commencement of an action [or appeal] need say no more to require a dismissal of any action [or appeal] filed in violation of its terms.” Michaud v. Northern Maine Medical Center, 436 A.2d 398, 403 (Me.1981) (Wathen J., dissenting). I would affirm the judgment.